DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/19/2022 has been entered.
	
Status of Claims
Receipt of Affidavit and Arguments/Remarks filed on 05/19/2022 is acknowledged.  Claims 1-11, 13, 18, 20-22, 24, 29, and 31-33 remain canceled. Claims 12, 14-17, 19, 23, 25-28, 30, and 34-35 are amended and are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
                                               Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, 16, 23, 25, 27, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Physiological and Molecular Plant Pathology 74 (2009) 34-40), hereinafter Wang, in view of Hirooaki et al. (JP H10-338585 A, machine translated), and Fouldrin et al. (Journal of experimental botany 44.8 (1993): 1313-1319), hereinafter Fouldrin.
Applicant Claims
The instant application claims a method for eliciting mechanisms for absorption of inorganic nutrients in a growing lettuce plant, comprising applying to lettuce or to a soil an effective amount of nystose (GF3) and kestose (GF2) via a leaf or via a root, eliciting absorption of nitrate, phosphate, or calcium inorganic nutrients in the lettuce plant.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wang describes how burdock fructooligosaccharide (BFO) induces resistance to tobacco mosaic virus (TMV) in tobacco seedlings (Title). Wang relates a protection assay wherein tobacco leaves were sprayed with 5 g/L BFO, the amount in Claim 14, followed by inoculation with TMV (Sections 2.1 and 2.7). Wang describes how BFO enhanced the resistance of the tobacco plant against TMV (Abstract; Section 3.1; Figs. 1-3), thereby teaching the method of stimulating the growing tobacco plant’s natural defense expressly against TMV. 
Wang teaches that pathogen recognition by plant triggers a variety of early defense responses, including induction of production of signaling secondary metabolites, such as salicylic acid (SA) and jasmonates (Introduction, 1st paragraph). Wang relates the determination of the effects of BFO based on the amount of salicylic acid in the leaves sprayed with BFO vs. distilled water control, finding that BFO elicited an increase in SA levels in tobacco leaves (Sections 2.1, 2.4, 3.3; Fig. 3; Discussion, 1st paragraph). Wang recites that SA is a natural plant growth regulator, and key signaling component that activates systemic acquired resistance (SAR) and other physiological processes in plants, inducing various defense responses. Thus, Wang render obvious multiple features of Claims 12, 14, 23, 25, 34 and 35. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wang is silent on absorption of inorganic nitrogen, phosphate, or calcium nutrients in lettuce. Wang does not expressly recite nystose and kestose. 
Hirooaki is in the same field of endeavor and teaches the invention of a composition and method for promoting the growth of crops, improving resistance to diseases, etc. One objective is to provide a nutritional supplement for crops comprising oligosaccharides including fructooligosaccharides (FOS) in a gluconic acid solution (Abstract).
Hirooaki comprehends that inorganic nutrients and sugar are necessary for growing various crops, and acknowledges nitrogen, phosphorus, and calcium as among the 16 elements indispensable for plant growth. Hirooaki further recognize that nitrogen, phosphorous and potassium are supplied in fertilizers because these elements are relatively low in abundance in soil (p. 2, Description of Related Art section). Thus, Hirooaki renders the inorganic nutrients in Claim 12 obvious.
Hirooaki expressly teaches application of the solutions containing sugar, including fructooligosaccharide (section D) on bentgrass leaf and root (Example 1).  Hirooaki teaches that the nutritional supplement is useful as leaf spray on cucumber, tobacco, lettuce, etc. (p. 3, bottom half of page), making its teaching compatible with Wang. Importantly, Hirooaki comprehends that the fructooligosaccharide comprises kestose and nystose (p. 3, 2nd paragraph). Thus, the lettuce and nystose and kestose in Claim 12 are deemed obvious over Hirooaki. 
Hirooaki recites that the solution may be applying as a leaf surface spray, applied to soil,  or added to liquid fertilizers (p. 3, lower half of page); although the crop nutritional supplement is liquid, Hirooaki teaches that it can be made into powder by spray drying or by adsorbing on an adsorbent material such as peat, humic acid material, charcoal, zeolite, vermiculite, perlite, bentonite, polyethyleneimine-based material, and polyvinyl alcohol-based material (p. 4, upper half of page), rendering Claims 16 and 27 obvious.
Fouldrin supports Hirooaki by teaching the mechanism by which nutrient is absorbed by plant through osmosis. Fouldrin proposes that osmotic solutes, such as organic acids and amino acids, may be involved in osmotic potential changes in chicory (Abstract). Fouldrin teaches that fructans in the root serves as carbon source, which is mobilized during the forcing process to support bud growth (Introduction, 1st paragraph). Fouldrin describes the experiment wherein exogenous nitrogen was applied to plant organ and how at the end of the forcing period, the amount of N in the chicon increased (p. 1314, L. Col to p. 1315, R. Col., 3rd paragraph). The reference also recites that the flux of exogenous nitrogen into the chicon in high NO3-plants was 2- to 6-fold higher than in the low NO3-plants, which is compatible to Hirooaki’s teaching of nutritional supplement (p. 1316, R. Col., 1st paragraph). Importantly, Fouldrin suggests that low molecular weight fructans derived from inulin hydrolysis are candidates for an osmotic role that drives water flow through the root, affecting nitrogen influx and ultimately resulting in enhanced biomass of the chicon (p. 1317, R. Col. last paragraph through p. 1318, L. Col., 1st paragraph). Fouldrin cites a study wherein the same nitrogen influx is observed in potato, lettuce and tomato (p. 1317, R. Col. last paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang with that of Hirooaki, and apply the method of Wang to lettuce because Hirooaki recognizes that the composition comprising fructooligosaccharide of will be useful for tobacco, lettuce, etc. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Hirooaki already contemplated the usefulness of fructooligosaccharide to lettuce.  
Because Wang teaches the method of applying FOS to plant, particularly a leafy tobacco plant, it would necessarily achieve the effect of the compound, i.e. eliciting absorption of inorganic nutrients, through its inherent property/function. The recitation of “for eliciting mechanisms for absorption of inorganic nutrients in a lettuce plant” is reciting the necessary result of the positively recited method step of “applying to said lettuce plant”. As evidence by the instant specification, the Application of the FOS to the plant would result in “absorption of inorganic nutrients…” See MPEP 2111.04: “… However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”
Further regarding the intended use, (“elicit mechanisms for absorption of nitrogen, phosphate, or calcium inorganic nutrients.…”), nothing precludes the use of the method of applying the compound/composition of the prior art Wang in view of Hirooaki as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Thus, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same composition is being administered to a plant by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Wang, Hiroaki, and Fouldrin and apply the composition to the root or soil in a solid or liquid fertilizer composition as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try solid fertilizer, for example, in a soil deplete with inorganic nutrients. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). One would be motivated to do so because Hirooaki has taught that the composition may be adsorbed in commonly used agro-material such as peat, humic acid material, charcoal, etc. and has taught that some soil have low abundance of select nutrient that requires their application in fertilizer compositions. Because Hirooaki comprehends that inorganic nutrients and sugar are necessary for growing crops, it would be obvious to apply the sugar as part of a nutrient-containing fertilizer composition. 
	Because Hirooaki teaches the fructooligosaccharide comprises kestose and nystose, it is therefore obvious that the BFO of Wang comprises kestose and nystose as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Separately, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang, Hiroaki, and Fouldrin apply the method of Wang and Hiroaki using FOS in increasing nutrient uptake in lettuce per the teaching of Fouldrin, arriving at the instant claims. One would have been motivated to do with reasonable expectations of success because Fouldrin comprehends the mechanism by which nutrient such as nitrogen is absorbed by plant through osmosis, which is facilitated by low molecular weight fructans derived from inulin hydrolysis, resulting in enhanced biomass; and Fouldrin suggests that the same mechanism applies in lettuce. Because Hirooaki comprehends that inorganic nutrients nitrogen, phosphorus, and calcium are indispensable for plant growth, and are supplied exogenously in fertilizers; it would be obvious to a person skilled in the art that the osmosis would also effectively bring in nitrogen, phosphorus and calcium as well as other inorganic nutrients as the mechanism is not specific to nitrogen. Therefore, a skilled artisan growing lettuce would apply FOS comprising inulin-hydrolysis products, kestose and nystose, to enhance absorption of nutrients through osmosis. 

Claims 15, 17, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hirooaki and Fouldrin, as applied to Claims 12, 23 and 25 above, and in view of Shoichi et al. (JP1998298020), hereinafter Shoichi, and Briand et al. (US 2007/0232494 A1, Oct. 4, 2007), hereinafter Briand, and Klarzynski et al. (Molecular Plant-Microbe Interactions 16.2 (2003): 115-122), hereinafter Klarzynski.
Applicant Claims
Applicant further claims that the combination of nystose and kestose is applied in solid form in an amount of from 10-1000 g or as nutritive solution. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wang, Hiroaki, and Fouldrin have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The arts are silent on applying the solid composition to plants in an amount of 10-1000 g, and in sulfated form.
These deficiencies are cured by Shoichi and Briand. 
Shoichi teaches the method of applying nutritive adjuvant to crops via roots, leaves, etc. inclusive of tobacco plants (p. 1, 1st sentence; p. 2, 1st paragraph). The adjuvant product is mainly composed of inulin and FOS (p. 1, 2nd paragraph). Shoichi recites that aspect of the present invention, it is possible to provide inulin and fructooligosaccharide content in a solid content as a crop nutrient aid capable effectively promoting crop growth and the like, further rendering Claims 16 and 27 obvious (p. 2, last paragraph). Thus, Shoichi supports Wang, Hiroaki, and Fouldrin in teaching the use of solid FOS and inulin in a fertilizing/nutrient composition.
Klarzynski teaches sulfated fucan oligosaccharides elicit defense responses in tobacco and local and systemic resistance against Tobacco Mosaic Virus (Title; p. 118, Discussion 1st section). Klarzynski teaches the preparation of sulfated fucan oligosaccharides and reports its elicitor activity in tobacco plant infected with TMV observed with accumulation of salicylic acid (SA) and the phytoalexin scopoletin and expressed several pathogenesis-related (PR) proteins, markers of systemic acquired resistance (SAR) (Abstract; Fig. 4). 
Klarzynski teaches that the sulfate content accounts for the elicitor activity in tobacco of sulfated oligosaccharide and cites the activity of carrageenan oligosaccharides in enhancing the yields of microspore-derived embryos in brassica relating to their sulfate content. Therefore, Klarzynski contemplates that the biological activity of fucan oligosaccharides in tobacco probably is also due to the presence of such sulfate groups (p. 120, R. Col., 2nd paragraph).
Briand relates the use of ulvans or of ulvan-derived oligosaccharides in a plant-protection product (Abstract).   Briand relates that ulvan-derived oligosaccharides unexpectedly stimulate the expression of plant defense genes and can therefore be used as activators of plant defense and resistance reactions against biotic or abiotic stresses [0027]. The ulvans are defined more specifically as highly sulfated acidic polysaccharides ([0030], Table 1). Briand teaches that ulvans or of ulvan derived oligosaccharides given to the plants is from 0.1 g to 100 g per liter, and preferably of the order of 1 g per liter, when applied in liquid form via the leaves or in nutritive solutions for the roots (hydroponics, dropwise, etc.) or else from 10 to 1000 g/ha, and preferably of the order of 200 g/ha, when applied in solid form in pulverulent or granulated fertilizers ([0038], [0163], Example 12, Claim 5), thus reading on features of Claims 15-16, 26-27, and 34-35. Briand exemplified different fertilizer compositions, including root and leaf fertilizers, containing the ulvan derivatives and applied to the crop fields ([0078], Example 12). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Wang, Hiroaki, and Fouldrin together teach nystose and kestose as FOS components, whereby FOS stimulate natural defense in tobacco and elicit nutrient uptake in lettuce. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang, Hirooaki, Fouldrin, and Shoichi, Klarzynski, and Briand, and prepare a solid powder or granulated fructooligosaccharide products with the sulfated oligosaccharides in the amount expressly taught by Briand and apply this to plant or soil as granulated fertilizer. One of ordinary skill in the art would be motivated to optimize the concentrations to apply to plant, arriving at the ranges instantly claimed, in order to have an effective amount that would elicit mechanisms for absorption of inorganic nutrients or stimulate plant defenses, because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to combine the teachings of Briand with those of Wang, Hiroaki, and Fouldrin with reasonable expectations of success because Briand taught that the sulfated oligosaccharides stimulate plant defense and resistance reactions against biotic or abiotic stresses while Wang and Hiroaki recognizes that fructooligosaccharide comprising nystose and kestose can elicit defense response. One would be further motivated to use sulfated FOS because Klarzynski has taught that the sulfate content accounts for the elicitor activity in tobacco infected with TMV. Therefore, it is within the skills of the artisan to modify the FOS, specifically nystose and fructose taught by Wang and Hirooaki, to obtain additional active compounds for the same purpose, e.g. to elicit defense response or absorb inorganic nutrient. 

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hirooaki and Foundrin, applied to Claims 12 and 23 above, and in view of Silva et al. (Food Chemistry 138 (2013) 148-153), hereinafter Silva.
Applicant Claims
Applicant further claims the combination of nystose and kestose applied is derived from an enzymatic hydrolysis of inulin. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wang, Hiroaki, and Fouldrin have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wang, Hiroaki, and Fouldrin do not expressly teach that kestose and nystose are hydrolysis product of inulin.
Silva is also in the FOS field and teaches obtaining kestose and nystose from inulin using inulinase, wherein the enzyme is used as catalyst to covert inulin substrate to the different FOS products (Abstract; Sections 2.2-2.4; Figs 1-3).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Wang, Hiroaki, and Fouldrin , taken together teaches the method of applying the combination of kestose and nystose to plants. Producing kestose and nystose would require efficient hydrolysis of inulin in sufficient quantity. Silva teaches the use of enzymatic hydrolysis with inulinase to obtain nystose and kestose from inulin. A person with ordinary skill in the art before the effective filing date of the claimed invention would have applied the known technique of inulin enzymatic hydrolysis and enjoy an expectation of success in obtaining nystose and kestose for application to Wang, Hiroaki, and Fouldrin method. Obviousness is based on the rationale that applying a known technique to a known method ready for improvement would yield predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	

Response to Arguments:
 Applicant traverses the 103 rejection over Akiyama  in view of Chen and Suzuki. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant traversed the 103 rejection over Akiyama in view of Chen and Suzuki and further in view of Briand and Jaulneau and separately Silva, stating that Briand and Jaulneau, and separately Silva, do not cure the deficiencies of Akiyama, Chen, and Suzuki. 
Applicant did not provide any arguments specific to Briand, Jaulneau and Silva.  Therefore, the argument is deemed conclusory, and is moot because the rejection supra does not rely on Akiyama, Chen, and Suzuki.
Applicant indicated intent to submit data in a Rule 132 Declaration.

The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, showing data of FOS composition allegedly stimulating plant growth.
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).
The Examiner observes that the data in the response, filed 05/19/2022, p. 72-3, show plant treated with FOS-30 had discernable difference in aerial growth compared to plants treated with kestose or nystose alone.  However, the Examiner also notes the high error bar for FOS-30, which encompasses the value for Nystose-30, and notes that the burden is on the Declarant to show that the difference is of statistical and practical significance. In order to be persuasive, the burden is on Declarant to explain why the difference is of a statistical and practical significance. Any differences between the claimed invention and the prior art is expected to result in some difference in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. The burden is on the Declarant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b). In the Table in p. 3, the FOS Average is 20.76 with an error of 2.84 whereas the nystose value is 17.81 with an error bar of 0.82.  This nystose value overlaps with FOS value, and the degree of difference is not convincingly significant nor unexpected. 
Additionally, the prior art discussed above teach the application of FOS/BFO which comprises kestose and nystose together. Therefore, Wang in view of the secondary arts teach the combination and the method of application to plants as instantly claimed.  There is no deemed difference between the method of the prior art and as instantly claimed. 

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616